Wood, J. (after stating the facts). ' The appelle contends that when a vacancy occurs in the office of mayor of an incorporated town the vacancy must be filled by a special election, held on proper notice to the voters, and he cites section 5.433 of Kirby’s Digest to sustain his contention. But that section has reference to the regular elections and special elections of cities and incorporated towns for the election of officers and members of the council of cities and incorporated towns therein designated. The section does not apply to elections to fill vacancies in the office of mayor of incorporated, towns caused by the death or resignation of the mayor. The election of a mayor in such a contingency is provided for by other sections of the statute. See Kirby’s Digest, secs. 5581 and 5584, inclusive. Under these provisions, the corporate authority of incorporated towns is vested in the mayor, recorder and five aldermen, who hold their offices for one year and until their successors are elected and qualified. When the mayor is absent or unable to perform the functions of his office the recorder of the town is substituted for him with full power and jurisdiction. The council has the power “to fill vacancies which may happen in their board from the qualified electors of the corporation, who shall hold their appointments until the next annual election, and until their successors are elected and qualified.” The record shows that the minutes of the council showed that at a meeting of the Centerton council at the office of the lumber yard E. C. Rozar, on motion, was unanimously elected mayor. The minutes showed that all the members of the council were present, that their names were recorded, and that the vote was unanimous for E. C. Rozar. This was a substantial compliance with section 5474 of the Digest. The minutes showed that the meeting at which this was done was presided over by E. C. Rozar, the recorder, who, in the absence of the mayor, was the proper person to perform that function. Kirby’s Digest, sec. 5582. The case of Hogins v. Bullock, 92 Ark. 67, cited and relied on to sustain the contention of the appellee, has no application to the facts of this record. The election and appointment of the mayor by the council of Center ton was in all things regular. The record shows that appellee was tried before the mayor sitting as a justice of the peace for an offense committed within his jurisdiction, and that he was convicted and regularly committed. The judgment of the chancery court discharging the appellee is therefore reversed and the cause will be remanded with directions to the chancery court to order the appellant to take the appellee into custody and to execute the commitment. Humphreys, J., not participating.